Exhibit 10.1

CMG @VENTURES III, LLC

AMENDMENT TO

LIMITED LIABILITY COMPANY AGREEMENT

THIS AMENDMENT, dated as of the 28th day of April, 2006, to the Limited
Liability Company Agreement of CMG @Ventures III, LLC (the “Company”), dated as
of August 7, 1998 (as amended to date, the “Agreement”), is among CMG@Ventures
Capital Corp., a Delaware corporation (the “Capital Member”), and @Ventures
Partners III, LLC, a Delaware limited liability company (the “Managing Member”
and together with the Capital Member, the “Members”). Capitalized terms used
herein, and not otherwise defined herein, shall have the respective meanings
ascribed thereto in the Agreement.

WHEREAS, the Capital Member and the Managing Member desire to extend the term of
the Company, as more fully described below; and

WHEREAS, in connection with such extension, the Capital Member and the Managing
Member desire to modify certain provisions of the Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Members hereby agree as follows:

1. Effective Date of Amendment. This Amendment shall become effective on the
date on which this Amendment has been signed and delivered by or on behalf of
the Capital Member and the Managing Member (such date, the “Amendment Effective
Date”).

2. Election to Extend Term. Pursuant to and in accordance with Section 8.1.4 of
the Agreement, the Capital Member and the Managing Member have elected to extend
the term of the Company through the earlier to occur of (x) June 30, 2008, and
(y) the Funds Termination Date, as hereinafter defined (the earlier to occur of
such dates, the “Extension Date”), and the Agreement is hereby amended to
reflect such election. For purposes of the Agreement, the period from January 1,
2004 to the Extension Date is hereinafter referred to as the “Extension Period.”
As used herein, the “Funds Termination Date” shall mean the first date on which
both the Domestic Fund and the Foreign Fund shall have terminated.

3. Amendment to Section 9.3. The second paragraph of Section 9.3 of the
Agreement is hereby amended to read in its entirety as follows:

“Notwithstanding the foregoing, with respect to the Extension Period, the
Managing Member shall be required to prepare and deliver to each Member only the
following reports: (i) on or before August 15, 2004, August 15, 2005, August 15,
2006, August 15, 2007 and August 15, 2008, an unaudited balance sheet as of
June 30, 2004, June 30, 2005, June 30, 2006, June 30, 2007 and June 30, 2008,
respectively, and an income statement for the Company for the respective
six-month periods then ended, accompanied by a report on any material
developments



--------------------------------------------------------------------------------

in existing investments which occurred during such six-month periods, (ii) on or
before August 15, 2004, August 15, 2005, August 15, 2006, August 15, 2007 and
August 15, 2008, a statement showing the balance in each Member’s Capital
Account as of June 30, 2004, June 30, 2005, June 30, 2006, June 30, 2007 and
June 30, 2008, respectively, and a reconciliation of such balance, (iii) on or
before February 15, 2005, February 15, 2006, February 15, 2007 and February 15,
2008, an unaudited balance sheet as of December 31, 2004, December 31, 2005,
December 31, 2006 and December 31, 2007, respectively, and an income statement
for the Company for the six-month periods then ended, accompanied by a report on
any material developments in existing investments which occurred during such
six-month periods, (iv) on or before February 15, 2005, February 15, 2006,
February 15, 2007 and February 15, 2008, a statement showing the balance in each
Member’s Capital Account as of December 31, 2004, December 31, 2005, December
31, 2006 and December 31, 2007, respectively, and a reconciliation of such
balances, (v) on or before December 31, 2004, December 31, 2005, December 31,
2006 and December 31, 2007, such other information, reports and forms as are
necessary to assist each Member in the preparation of its federal, state and
local tax returns for the year ending July 31, 2004, July 31, 2005, July 31,
2006 and July 31, 2007, respectively, (vi) on or before September 30, 2008, such
other information, reports and forms as are necessary to assist each Member in
the preparation of its federal, state and local tax returns for the year ending
July 31, 2008, and (vii) on or before September 30, 2008, such other information
regarding existing investments and portfolio companies as any Member shall
reasonably request.”

4. Consent to Amendment of Management Contract. Notwithstanding anything to the
contrary in this Agreement or the Management Contract, the Management Company
agrees to provide management services to the Company pursuant to the Management
Contract through the Extension Date, as modified by this Amendment, and agrees
that during such term, no Management Fee shall be due or payable to the
Management Company pursuant to Section 4.4.2 of the Agreement or Section 4 of
the Management Contract. Section 4 of the Management Contract between the
Company and the Management Company is hereby deemed to be amended to reflect
such agreements, and the Capital Member, the Managing Member and the Management
Company, by their execution of this Amendment, hereby consent to the amendment
of the Management Contract on the terms set forth herein, and the Management
Contract is deemed amended hereby to the extent provided herein.

5. Ratification. The Agreement is amended by this Amendment only to the extent
expressly provided in this Amendment, and in all other respects, the Agreement
is hereby ratified and confirmed and shall remain in full force and effect.

6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

7. Governing Law. This Amendment shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware.

[Signature page follows.]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

MANAGING MEMBER:

 

@VENTURES PARTNERS III, LLC

   

CAPITAL MEMBER:

 

CMG@VENTURES CAPITAL CORP.

By:   /s/ Marc D. Poirier     By:   /s/ Peter L. Gray Name:   Marc D. Poirier  
  Name:   Peter L. Gray Title:   Managing Member     Title:   Secretary

The Management Company and the Company hereby consent to the amendment to the
Management Contract contemplated by this Amendment, as of the date first written
above.

 

@VENTURES MANAGEMENT, LLC By:   /s/ Marc D. Poirier   Authorized Member CMG
@VENTURES III, LLC By:  

@Ventures Partners III, LLC,

Managing Member

  By:   /s/ Marc D. Poirier     Authorized Managing Member

 

- 3 -